Citation Nr: 0710382	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of cellulitis, with scarring, right upper 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
increased rating for residuals of cellulitis with scarring, 
right upper extremity, currently evaluated as 10 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran contends he is entitled to an increased rating 
for his service-connected residuals of cellulitis, with 
scarring, right upper extremity.  

There is conflicting information in this case that requires 
resolution prior to Board action.  In December 2001, the 
veteran was noted to have a full range of motion of the 
shoulder during a dermatology examination, but difficulty in 
abducting the arm above 45 degrees during an orthopedic 
examination.  Slight indentation on the pectoralis major 
muscle was noted.  During a November 2002 VA dermatology 
examination, difficulty abducting the arm above 90 degrees 
was noted, as was a nontender 4-inch scar over the axilla.  
However, the VA orthopedic examination of November 2002 
reported a 3-inch scar, and a full range of motion of the 
right arm.  

During an October 2006 VA medical examination, some 
limitation of motion in all planes, with internal rotation 
being somewhat worse.  The examiner appeared to indicate that 
the problem was in the musculature as a result of the 
cellulitis and residual scar.  The veteran has not been 
evaluated for muscle injury under the 5300 Diagnostic Code 
series (muscle injuries).  

Because there are conflicting opinions as to the limitation 
of motion of the right shoulder, a definitive VA orthopedic 
examination should be performed to identify any limitation of 
motion or muscle injury caused by the cellulitis, and whether 
a separate compensable rating is warranted for the scar 
residuals. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed. In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2006) are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment for any health care providers, 
VA or non-VA that treated his right 
shoulder since October 2006.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
residual disability affecting the right 
arm/shoulder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is to describe 
any scar residuals, such as tenderness, 
or adherence, and whether the scar causes 
any limitation of motion or muscle 
damage.  The physician is to describe in 
detail any limitation of motion of the 
right upper extremity.  The examiner is 
to identify which muscles are involved, 
and any muscle impairment caused by the 
residuals of cellulitis.  Reason and 
bases for all opinions offered are to be 
included in the report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO should 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case was issued.  If the benefits 
sought on appeal remain denied, the RO 
must furnish the veteran an appropriate 
supplemental statement of the case to and 
allow him a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



